Per Cwriam.

In view of the long delay in plaintiff’s moving to punish defendant for contempt and the size of the resulting fine imposed, the order appealed from should be modified by sustaining the fine for the past due unpaid *678alimony but suspending payment of accruing alimony to the extent of one half of the sum allowed so as to require defendant to pay $125 a month instead of $250 and in addition permitting defendant to purge himself by paying $25 a month on the fine imposed pending further report of the Referee in the companion appeal. This disposition is without prejudice to any determination that may be made after consideration of the Referee’s report on the reference order in the companion appeal which order is affirmed.
Van Yoorhis, J., concurs in the reduction of current alimony to $125 per month but dissents from so much of the decision as affirms in part the provision of the order punishing defendant for contempt, and votes to deny the application to punish for contempt.
In first appeal: Dore, J. P., Cohn and Breitel, JJ., concur in Per Curiam, opinion; Van Yoorhis, J., concurs in part and dissents in part and votes to deny the application to punish for contempt.
Order unanimously modified in accordance with the opinion herein.
In second appeal: Dore, J. P., Cohn, Van Yoorhis and Breitel, JJ., concur.
Order unanimously affirmed. No opinion. Settle order on notice.